                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

 DEANTHONY PERRY,                                  )
                                                   )
               Plaintiff,                          )
                                                   )
 v.                                                )       No.:    3:20-CV-234
                                                   )
 TENNESSEE DEPARTMENT OF                           )       Judge Collier
 CORRECTION, MICHAEL PARRISH,                      )
 STACY OAKS, and MORGAN COUNTY                     )
 CORRECTIONAL COMPLEX,                             )
                                                   )
               Defendants.                         )

                                  MEMORANDUM & ORDER

       The Court is in receipt of a pro se prisoner’s complaint for violation of 42 U.S.C. § 1983

[Doc. 2], and a motion for leave to proceed in forma pauperis [Doc. 1].

       Under the Prison Litigation Reform Act of 1995, a prisoner who files a complaint in a

district court must tender the full filing fee or he must file (1) an application to proceed in forma

pauperis without prepayment of fees and (2) a certified copy of his inmate trust account for the

previous six-month period (or institutional equivalent). 28 U.S.C. § 1915(a)(2). Plaintiff has not

paid the required $400.00 filing fee, nor has he submitted the proper documents to proceed in

forma pauperis. Specifically, Plaintiff has not filed a certified copy of his inmate trust account for

the previous six-month period. Accordingly, Plaintiff is DIRECTED to show this order to the

custodian of trust accounts at his current facility, who is DIRECTED to make a copy of Plaintiff’s

inmate trust account statement, to complete and sign the certificate, and to provide Plaintiff with

the certified copy of his inmate trust account statement for the six-month period preceding

Plaintiff’s complaint.




Case 3:20-cv-00234-CLC-HBG Document 4 Filed 06/04/20 Page 1 of 2 PageID #: 12
       Plaintiff shall have thirty (30) days from the date of entry of this order to pay the full filing

fee or to submit the necessary documents. Plaintiff is hereby NOTIFIED that if he fails to timely

comply with this order, the Court shall presume that Plaintiff is not a pauper, shall assess the full

amount of fees, and shall order the case dismissed for want of prosecution.

       Further, Plaintiff is NOTIFIED that the Court WILL NOT consider any amendments

and/or supplements to the complaint or any other kind of motion for relief until after the Court has

screened the complaint pursuant to the Prison Reform Litigation Act, see, e.g., 28 U.S.C. §§

1915(e)(2)(B) and 1915A, which the Court will do as soon as practicable. Accordingly, the Court

will automatically deny any requests to amend or supplement the complaint and/or motions filed

before the Court has completed this screening.

       Plaintiff is ORDERED to immediately inform the Court and Defendants of any address

changes in writing. Pursuant to Local Rule 83.13, it is the duty of a pro se party to promptly notify

the Clerk and the other parties to the proceedings of any change in his or her address, to monitor

the progress of the case, and to prosecute or defend the action diligently. E.D. Tenn. L.R. 83.13.

Failure to provide a correct address to this Court within fourteen (14) days of any change in address

may result in the dismissal of this action.

       SO ORDERED.

       ENTER:

                                                       /s/____________________________
                                                       CURTIS L. COLLIER
                                                       UNITED STATES DISTRICT JUDGE




                                                  2

Case 3:20-cv-00234-CLC-HBG Document 4 Filed 06/04/20 Page 2 of 2 PageID #: 13
